258 Ga. 664 (1988)
373 S.E.2d 368
BOSMA
v.
GUNTER.
46197.
Supreme Court of Georgia.
Decided November 9, 1988.
Robinson & Weisz, Peter R. Weisz, Arnold F. Ernst, for appellant.
Raiford, Dixon & Thackston, G. William Thackston, Jr., Jeffrey C. Hamling, for appellee.
GREGORY, Justice.
The parties were formerly co-executors of the estate of Ruth Gaskin Gunter. The will was offered for probate prior to July 1, 1986. During 1987 the parties filed cross-petitions to remove one another as co-executors of the estate. The probate court removed both parties as executors. Within 30 days of that judgment Bosma filed a notice of appeal to this court. After 30 days had lapsed, Bosma, relying on Porter v. Frazier, 257 Ga. 614 (361 SE2d 825) (1987) and OCGA § 15-9-120 et seq., filed a notice of appeal to the Superior Court of Fulton County. The probate court dismissed that notice of appeal as untimely. *665 Bosma then filed a motion in this court to transfer the appeal to the Superior Court of Fulton County. Gunter has filed a brief opposing the motion on the ground that Bosma's notice of appeal was filed in the wrong court.
The 1983 Constitution of the State of Georgia, Article VI, Section I, Paragraph VIII provides, "Any court shall transfer to the appropriate court in the state any civil case in which it determines that jurisdiction or venue lies elsewhere." Accordingly, Bosma's appeal is transferred to the Superior Court of Fulton County.
Appeal transferred to the Superior Court of Fulton County. All the Justices concur.